THOMPSON, J.
This is an appeal from a decree of the probate court for the district of Orleans, adjudging the appellant, the mother of the minor Burleigh W. Bodwell, to be a person incompetent and unsuitable to have the custody, care and education of the minor, and appointing L. M. Hibbard, his guardian, to have the custody of his person and the care of his education. The application for an appeal from this decree was made to the probate court within twenty days from the date of the decision appealed from, as re*233quired by R. L., s. 2270, but within the twenty days the appellant did not give a bond to the satisfaction of the probate corzrt, conditioned that she would prosecute her appeal to effect, and pay the intervening damages and costs occasioned by the appeal. After the expiration of the twenty days she gave such a bond to that court. On motion, the court below dismissed the appeal. The appellant now assigns this action of the county court as error.
This question was before this court in Lambert v. Merrill, 55 Vt. 464, and it was there held that under the provisions of R. L., s. 2270 and 2273, the requisite bond must be given within twenty days from the decision appealed from, or on motion the appeal would be dismissed in the county court. We think this is the correct construction of the statute. This appeal was, therefore, properly dismissed.
II. The parol evidence offered to vary the record of the probate court was properly excluded. Beech v. Rich, 13 Vt. 595; Eastman v. Waterman, 26 Vt. 494; Farr v. Ladd, 37 Vt. 156; Porter v. Gile, 47 Vt. 620.

Jtidgment affirmed and ordered to be certified to the joróbate court.